Citation Nr: 0011885	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  93-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1957 until retiring in June 1987.  He died in July 1991.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a May 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied her claim for service 
connection for the cause of the veteran's death-
including due to exposure to ionizing radiation while on 
active duty in the military.  The Board remanded the case to 
the RO in August 1995 for further development and 
consideration.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while on 
active duty in the military on various occasions from 
December 1965 to May 1984.

2.  Chronic lymphocytic leukemia initially was diagnosed in 
October 1989, more than two years after the veteran had 
retired from the military; he later died from the condition 
in July 1991.

3.  Chronic lymphocytic leukemia did not begin in service and 
it is not likely that it developed as a result of the 
veteran's military service, including in-service radiation 
exposure.  



CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, including 
exposure to ionizing radiation, and his fatal chronic 
lymphocytic leukemia may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310, 
3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges the veteran began to experience several 
early symptoms of chronic lymphocytic leukemia (CLL) while 
serving on active duty in the military, or, if not, 
definitely within one year after he retired from the 
military, and that he contracted the condition as a result of 
repeatedly being exposed to ionizing radiation for nearly 19 
years as a test crewman aboard nuclear vessels.  She also 
alleges that he continued to experience the symptoms after 
service, ever more apparently, and that, because he 
eventually died from the condition, she is entitled to 
service connection for the cause of his death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory 

cause of death, it must be shown that it contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a potentially contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), 
(2).  The term "radiation-exposed veteran" means a veteran 
who participated in a "radiation-risk activity."  See 
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).

The veteran's service medical records (SMRs) indicate that 
CLL was not clinically diagnosed at any time while he was on 
active duty in the military, and the appellant and her 
representative do not dispute this.  The appellant believes, 
however, that the veteran nevertheless experienced various 
prodromal symptoms of the condition during service-
primarily, significant weight loss of about 20-25 pounds, 
excessive fatigue, bruising easily (ecchymosis/petechia), 
paleness (pallor), night sweats, etc.-and that, had he been 
given the proper type of testing and clinical work-up during 
service, the results would have confirmed that he had CLL.  
They also claim that his white blood count (WBC) gradually 
increased during service, which should have been a signal to 
him that something was "not quite right" with his body, but 
he was not the type of person to seek medical treatment on a 
whim, and that, due to his dedicated service to his country, 
he, in turn, may have inadvertently trivialized the severity 
of his symptoms or simply attributed them to other, 
erroneous, factors-such as working too hard (long hours), 
lack of proper nutrition (Vitamin C), etc.

Information obtained in January 1998 from the Naval Dosimetry 
Center in Bethesda, Maryland, confirms the veteran was 
exposed to ionizing radiation during service-on various 
occasions from December 1965 to May 1984.  According to his 
Department of Defense Form 1141 (DD Form 1141) file, 
he reportedly had a total gamma plus neutron dose of 00.949 
rem, and a total skin dose of 00.128 rem.  Therefore, as his 
exposure to ionizing radiation during service is clearly 
evident, this point is conceded.  But the reports of numerous 
medical evaluations that he underwent during service, 
including several conducted both during and after he was 
exposed to the ionizing radiation, are essentially 
unremarkable for any clinical evidence of CLL, or even the 
symptoms or early manifestations alleged by the appellant and 
her representative to be, per se, indicative or 
characteristic of the condition's presence.  Furthermore, 
although the veteran met the criteria for a "radiation-
exposed veteran" under 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3), CLL is not among the "radiogenic 
diseases" listed under either 38 U.S.C.A. § 1112(c)(2) or 
38 C.F.R. § 3.309(d)(2) as being recognized by VA-on a 
presumptive basis-

as a residual of such exposure.  In fact, it is a type of 
leukemia that is specifically excluded from this presumption.  
Accordingly, service connection for CLL may not be presumed 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  
Service connection, however, also may be established for 
disabilities deemed as potentially "radiogenic diseases" 
pursuant to 38 C.F.R. § 3.311.  But CLL also is not 
considered to be a potentially radiogenic disease under this 
regulation; rather, it's expressly excluded.  See 38 C.F.R. 
§ 3.311(b)(2).  Consequently, the appellant is not entitled 
to the presumptive benefit of this regulation either.  Still, 
this is not an absolute bar to service connection.

Pursuant to 38 C.F.R. § 3.303(d), service connection may be 
granted even when, as here, CLL was not initially diagnosed 
until after the veteran retired from the military-assuming 
that all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Moreover, during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725, 2727-29 (1984), did not preclude, or authorize VA 
to preclude, a claimant from proving that the veteran had a 
disability as a result of exposure to ionizing radiation in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d)-despite the fact that the claimed 
disability was not a potentially radiogenic disability under 
38 C.F.R. § 3.311.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In such cases, a claimant must be given an 
opportunity to prove that the veteran's exposure to ionizing 
radiation during service actually caused the disability in 
question (here, CLL), and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131, and 38 
C.F.R. § 3.303(d).  The Board remanded this case in August 
1995 primarily for this reason because the RO's denial was 
predicated on the notion that CLL was not a radiogenic 
disease under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  
Section 3.311 since has been amended to include the following 
language:


If a claim is based on a disease other 
than one of those listed in paragraphs 
(b)(2) or (b)(3) of this section, 
VA shall nevertheless consider the claim 
under the provisions of this section 
provided that the claimant has cited or 
submitted competent scientific or medical 
evidence that the claimed condition is a 
radiogenic disease.

See 38 C.F.R. § 3.311(b)(4).

Here, however, even after remanding the case for 
consideration under Combee, the preponderance of the evidence 
is against the claim, so it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

CLL initially was diagnosed in October 1989, more than two 
years after the veteran retired from the military, when he 
consulted a private oncologist for complaints of swelling in 
his neck and an elevated white blood count (WBC).  He 
indicated that he became aware of the swelling in his neck 
approximately one month earlier-although the examining 
physician, William DeWys, M.D., sensed he may have been aware 
of it for a longer period of time (Dr. DeWys did not estimate 
just how long).  The veteran denied experiencing any 
difficulty breathing or swallowing, and he was not aware of 
any lymphadenopathy in other areas of his body.  He also 
denied experiencing any fever, excessive night sweats, or 
loss of weight during the preceding three months, but he 
indicated that he had felt a slight decrease in his sense of 
energy in the previous few days-which Dr. DeWys was 
uncertain whether that was anxiety related to the illness.  
Dr. DeWys also indicated that, during the preceding several 
weeks, the veteran had experienced a herpes simplex infection 
of the conjunctiva of his left eye, which since had resolved.


On various subsequent occasions during the next two years, 
the veteran received ongoing treatment for his CLL, primarily 
consisting of chemotherapy and trials of different 
medications.  At times he showed some signs of improvement, 
whereas at other times he did not.  In July 1991, after 
experiencing bilateral pulmonary infiltrates and multiple 
other problems associated with a cholestatic hepatitis, 
anemia, and thrombocytopenia, he underwent surgery involving 
a right thoracotomy with an open lung biopsy.  He later 
developed complications from the CLL, including pneumonia, 
and, after being hospitalized, he died on July [redacted], 
1991.  According to the certificate of death, which Dr. DeWys 
signed, the immediate cause of death was the CLL of 21 
months' duration.  No other conditions were listed as either 
causing or contributing to death.

Dr. DeWys indicated in an October 1991 statement that he had 
neglected to record in the report of his initial consultation 
with the veteran, in October 1989, that his occupational 
history (in the military) included training in the operation 
of nuclear powered machines and, subsequently, service aboard 
a nuclear submarine.  Dr. DeWys also stated there was a 
"strong correlation between radiation exposure and the 
development of leukemia," as documented in the Hiroshima and 
Nagasaki experience, as well as a considerable body of 
literature in recent years.  Dr. DeWys went on to state that, 
in his medical opinion, the exposure to ionizing radiation 
the veteran experienced during service was "a likely 
etiologic factor" in him developing the CLL which led to his 
death.

In remanding the case in August 1995 to assist the veteran in 
further developing his claim, the Board had the RO contact 
VA's Under Secretary for Benefits (the Director of VA's 
Compensation and Pension Service), who, in turn, contacted 
VA's Under Secretary for Health, who was requested to 
consider all of the medical and other evidence relevant to 
the case (the dose estimates, the veteran's age during 

the years of exposure, his age at the time of the initial 
diagnosis of CLL, etc.) and to give a medical opinion as to 
whether it was likely, unlikely, or at least as likely as not 
that his CLL was the result of his occupational exposure to 
ionizing radiation in service.  The appellant and her 
representative were apprised of this medical opinion request 
in a March 1998 letter.

A physician who is the Chief Public Health and Environmental 
Hazards Officer of the Veterans Health Administration 
submitted a statement in April 1998 in response-indicating 
that she had reviewed the dose estimates of 00.949 rem 
(total gamma plus neutron) and 00.128 rem (total skin) 
provided by the Naval Dosimetry Center, in addition to the 
veteran's DD Form 1141 and other supplemental evidence 
pertinent to the case indicating a summary of 00.937 rem.  
She acknowledged that it was not possible for her office to 
provide an independent dose estimate, but she also indicated 
that, based on the information and evidence she had reviewed, 
it was her opinion that it was "unlikely the veteran's CLL 
can be attributed to exposure to ionizing radiation in 
service."  As support for her opinion, she noted that the 
CIRRPC Science Panel Report Number 6, 1988 did not provide 
screening doses for CLL (but rather, other types of 
leukemia), and that, according to the Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
page 243, ionizing radiation was not felt to cause CLL.  She 
also cited Mettler and Upton, Medical Effects of Ionizing 
Radiation, page 113 (2d ed. 1995), and said that, even if the 
CIRRPC value is used, the veteran's exposure did not exceed 
the applicable screening dose of 1.7 rem for leukemia 
developing within 20 years after his last exposure and with 
his initial exposure at age 30 (CIRRPC report, page 29).

The Board finds that the opinions of the Under Secretary for 
Health are far more probative than the opinion to the 
contrary of Dr. DeWys.  Dr. DeWys gave a very generalized 
and conclusory opinion, and he did not cite to any specific 
medical authority to support his conclusion (such as a 
treatise, etc.).  He merely stated there 

is a "considerable body of literature in recent years" that 
does, without specifying what he was referring to.  Also, 
although he cited the tragic events in Hiroshima and 
Nagasaki, Japan, as proof of a "strong correlation" between 
radiation exposure and the development of "leukemia," VA 
already has acknowledged this as true by including all forms 
of "leukemia" (other than CLL) as a radiogenic disease that 
is subject to presumptive service connection pursuant to 
38 U.S.C.A. § 1112(c)(2), 38 C.F.R. § 3.309(d)(2) and 
38 C.F.R. § 3.311(b)(2).  Indeed, it is only CLL, a specific 
type of leukemia, that is expressly precluded under this 
governing law and regulations.  Moreover, Dr. DeWys did not 
have the veteran's dose estimates available to form an 
opinion as well considered as the opinion from VA.  VA's 
Under Secretary for Health considered all of these relevant 
factors prior to providing an opinion, and even cited to 
specific medical authority as a basis for the conclusions 
reached, which is not refuted by any of the other medical 
evidence of record, including, for the reasons discussed 
above, the statement from Dr. DeWys.

Neither the appellant, her representative, nor her friends 
who have submitted statements on her behalf, profess to have 
any professional medical expertise and/or training.  Thus, 
they do not have the medical competence to causally link the 
veteran's fatal CLL to his service in the military-including 
his exposure to ionizing radiation.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Although they can comment 
on things they personally witnessed during his lifetime, such 
as him experiencing visible discomfort in his neck due to the 
swelling, they cannot, in turn, link the swelling (or any of 
the other symptoms of his CLL) to his service in the 
military, including the exposure to ionizing radiation.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Their allegations 
are not sufficient to support the claim and warrant a grant 
of service connection; rather, there also must be medical 
evidence supporting their allegations, and the preponderance 
of the medical evidence in this instance is against the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The appellant's representative has questioned the legitimacy 
of the medical opinion obtained from the Under Secretary for 
Health on the grounds that it does not provide a sufficient 
explanation for the conclusions contained therein and does 
not cite to medical evidence pertaining to CLL, in 
particular, as opposed to other types of leukemia.  However, 
these arguments lack merit because the Under Secretary for 
Health, while acknowledging that some of the information she 
considered does not specifically concern CLL, but rather, 
other types of leukemia, nonetheless gave the appellant the 
benefit of the doubt by essentially assuming that the 
veteran's CLL was included among the other types of leukemia 
mentioned that are subject to presumptive service connection 
on the basis of exposure to ionizing radiation.  The Under 
Secretary for Health concluded, however, that, even with the 
benefit of this assumption, the veteran did not meet the 
requisite levels of exposure that would warrant a correlation 
between his exposure and the subsequent development of CLL.  
The Board has no reason to question the veracity or 
comprehensiveness of the information in that report, 
especially since the Under Secretary for Health cited to 
specific medical authority to support all of her conclusions.  
The appellant's representative, on the other hand, has not 
provided any objective medical evidence to support his 
allegations.  The representative also has made allegations 
that CLL should be included as a presumptive radiogenic 
disease along with the other types of leukemia, but this is 
not within the province of the Board's jurisdiction, which is 
to adjudicate claims for benefits by applying the pertinent 
laws and regulations.  

In sum, the record does not support a conclusion that CLL 
began in service, was manifest within a year of separation 
from service, see 38 C.F.R. § 3.307(a)(3), or was the result 
of exposure to in-service radiation.  38 C.F.R. §§ 3.309(d), 
3.311; Combee, supra.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and service connection for the cause of the veteran's 
death is not warranted.  See 38 U.S.C.A. § 5107(b); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

